Citation Nr: 0829592	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  94-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
sprained left ankle.

3. Entitlement to service connection for an eye disorder, 
other than conjunctivitis with loss of vision.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a chronic lung 
disorder manifested by positive protein derivative (PPD) or 
tine test.

7.  Entitlement to service connection for a gastrointestinal 
disorder manifested by indigestion or gastritis.

8.  Entitlement to service connection for prostatitis.

9.  Entitlement to service connection for rheumatoid 
arthritis.

10.  Entitlement to service connection for osteoarthritis, 
degenerative and post-traumatic.

11.  Entitlement to service connection for bronchopneumonia.

12.  Entitlement to service connection for peptic ulcer 
disease.

13.  Entitlement to service connection for ischemic heart 
disease and hypertensive cardiovascular disease with angina.

14.  Entitlement to service connection for diabetes mellitus.

15.  Entitlement to service connection for acute 
pyelonephritis.

16.  Entitlement to service connection for a liver condition.

17.  Entitlement to service connection for Bell's palsy with 
facial numbness.

18.  Entitlement to service connection for dengue hemorrhagic 
fever.

19.  Entitlement to service connection for erectile 
dysfunction.

20.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

21.  Evaluation of mitral valve prolapse, currently rated as 
10 percent disabling.

22.  Evaluation of keratosis pilaris/folliculitis, currently 
rated as 30 percent disabling.

23.  Evaluation of tinea pedis, currently rated as 10 percent 
disabling.

24.  Entitlement to an increased rating for chondromalacia of 
the left and right knees, currently rated as noncompensably 
disabling.

25.  Entitlement to a compensable evaluation for hemorrhoids.

26.  Entitlement to a compensable evaluation for lipomas of 
the abdomen, chest, and back, status post excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION


The veteran had active service from August 1961 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The veteran provided testimony at a personal hearing held at 
the San Diego, RO before a Hearing Officer in January 1994.  
A transcript of the hearing has been associated with the 
record.

In March 2003 the Board entered a decision denying 
entitlement to an initial evaluation in excess of 10 percent 
for conjunctivitis.  In January 2004 the parties, appellant 
and appellee moved the United States Court of Appeals for 
Veterans Claims (CAVC) to vacate and remand the Board's March 
2003 decision.  

In January 2004 the CAVC entered an Order vacating the March 
27, 2003 decision and remanding it to the Board for further 
action consistent with its Order.  In September 2004, the 
Board remanded the claim to the RO for additional development 
to include a VA examination of the veteran.  The Board again 
denied this claim in an August 2006 decision.

The Board notes that the veteran has submitted voluminous 
arguments in the form of legal briefs from a private attorney 
purporting to represent the veteran.  These alone number in 
excess of 1200 pages, without attachments.  On file is a 
properly executed power of attorney appointing the Disabled 
American Veterans (DAV) as the veteran's representative.  
Although the RO notified the veteran several times that VA 
regulations stipulate that only one service organization, 
attorney or agent, may represent him at any one time on the 
same appeal, he has continued to insist that he be 
represented both by DAV and his private attorney.  The Board 
feels that any further delay in adjudication of this appeal 
to clarify representation is unnecessary.  As each submission 
by the private attorney has also been signed by the veteran, 
the Board will consider these to be arguments submitted by 
the veteran, noting that the consideration of these arguments 
would be the same whether submitted by the veteran, or by his 
official representative.  His representative of record will 
remain the DAV, and the Board will proceed with its review of 
the appeal.

This appeal involves numerous issues on appeal, from 
different rating decisions of the RO as far back as February 
1992, with partial disposition of one issue by the Board, 
hence vacated on appeal to the CAVC, and subsequently 
remanded.  The remaining issues were the subject of internal 
development by the Board, which has been partially completed 
prior to changes in the law which suspended the Board's 
development authority.  Those issues were subsequently 
addressed in an August 2006 remand.

Although this case has been on appeal for well over a decade 
with several attempts by the RO to clarify the issues on 
appeal, both in a personal hearing and through correspondence 
with the veteran, the Board is satisfied that all issues on 
appeal are accurately reflected in a November 2002 brief by 
the DAV and the Board will limit its review to these issues, 
properly appealed from adverse rating decisions of the RO.


FINDINGS OF FACT

1.  Current low back disability is unrelated to complaints of 
back problems in service.

2.  A sprained left ankle was not manifest in service and 
residuals of a sprained left ankle are unrelated to service.

3.  An eye disorder, other than conjunctivitis with loss of 
vision, was not manifest in service and is unrelated to 
service.

4.  Bilateral hearing loss disability was not manifest in 
service and an organic disease of the nervous system was not 
manifest within one year of discharge, and current hearing 
loss is not related to service.

5.  Tinnitus was not manifest in service and is unrelated to 
service.

6.  A chronic lung disability manifested by PPD was not 
manifest in service and is unrelated to service.

7.  A gastrointestinal disorder manifested by indigestion or 
gastritis was not manifest in service and is unrelated to 
service.

8.  Prostatitis was not manifest in service and is unrelated 
to service.

9.  A stressor to support a diagnosis of PTSD has not been 
verified; and the competent medical evidence does not show a 
diagnosis of PTSD.

10.  Mitral valve prolapse is manifested by an estimated 
ejection fraction of 76 percent; mitral valve prolapse is not 
shown to be related to ischemic heart disease or 
cardiomegaly.

11.  Keratosis pilaris/folliculitis is manifested by itching, 
eczematous patches, and scaling; there is no evidence of 
ulceration, exfoliation, or crusting.

12.  Tinea pedis is manifested by scaling and mycorlysis of 
the toes; there is no evidence of ulceration, exfoliation, or 
crusting.

13.  The veteran's original claim for compensation, on a form 
prescribed by the Secretary, was received by the RO in 
September 1991.

14.  The claims of entitlement to service connection for 
rheumatoid arthritis, osteoarthritis, bronchopneumonia, 
peptic ulcer disease, ischemic heart disease and hypertensive 
cardiovascular disease with angina, diabetes mellitus, acute 
pyelonephritis, a liver condition, Bell's palsy, dengue 
hemorrhagic fever, and erectile dysfunction are new claims, 
received in February 1999, March 1999, April 1999, May 1999, 
and December 1999.

15.  The veteran failed to report for VA examinations 
regarding his service connection claims scheduled in May 
2007, and good cause for his failure to report is not shown.

16.  The claims of entitlement to increased ratings for 
chondromalacia of the knees, hemorrhoids, and lipomas are new 
claims, received in March 1994.

17.  The veteran failed to report for VA examinations 
regarding his increased rating claims scheduled in May 2007, 
and good cause for his failure to report is not shown.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  An eye disorder other than conjunctivitis was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

6.  A chronic lung disability manifested by PPD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

7.  A gastrointestinal disorder manifested by indigestion or 
gastritis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

8.  Prostatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

9.  Entitlement to service connection for rheumatoid 
arthritis is denied.  38 C.F.R. § 3.655 (2007).

10.  Entitlement to service connection for osteoarthritis is 
denied.  38 C.F.R. § 3.655 (2007).

11.  Entitlement to service connection for bronchopneumonia 
is denied.  38 C.F.R. § 3.655 (2007).

12.  Entitlement to service connection for peptic ulcer 
disease is denied.  38 C.F.R. § 3.655 (2007).

13.  Entitlement to service connection for ischemic heart 
disease and hypertensive cardiovascular disease with angina 
is denied.  38 C.F.R. § 3.655 (2007).

14.  Entitlement to service connection for diabetes mellitus 
is denied.  38 C.F.R. § 3.655 (2007).

15.  Entitlement to service connection for acute 
pyelonephritis is denied.  38 C.F.R. § 3.655 (2007).

16.  Entitlement to service connection for a liver condition 
is denied.  38 C.F.R. § 3.655 (2007).

17.  Entitlement to service connection for Bell's palsy with 
facial numbness is denied.  38 C.F.R. § 3.655 (2007).

18.  Entitlement to service connection for dengue hemorrhagic 
fever is denied.  38 C.F.R. § 3.655 (2007).

19.  Entitlement to service connection for erectile 
dysfunction is denied.  38 C.F.R. § 3.655 (2007). 38 C.F.R. § 
3.655 (2007).

20.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).

21.  The criteria for an evaluation in excess of 10 percent 
for mitral valve prolapse have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 7099, 7000 (2007).  

22.  The criteria for an evaluation in excess of 30 percent 
for keratosis pilaris/folliculitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7813 (2002); Diagnostic Codes 7806, 7813 (2007).

23.  The criteria for an evaluation in excess of 10 percent 
for tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2002); 
Diagnostic Codes 7806, 7813 (2007).

24.  A compensable evaluation for chondromalacia of the left 
and right knees is denied.  38 C.F.R. § 3.655 (2007). 38 
C.F.R. § 3.655 (2007).

25.  A compensable evaluation for hemorrhoids is denied.  38 
C.F.R. § 3.655 (2007). 38 C.F.R. § 3.655 (2007).

26.  A compensable evaluation for lipomas of the abdomen, 
chest, and back, status post excision is denied.  38 C.F.R. § 
3.655 (2007). 38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in June 2001 addressed the veteran's claims of 
entitlement to service connection for bronchopneumonia, 
ischemic heart disease, diabetes mellitus, peptic ulcer 
disease, Bell's palsy, rheumatoid arthritis, osteoarthritis, 
acute pyelonephritis, and erectile dysfunction.  The letter 
explained the evidence necessary to support a claim for 
service connection.  It asked the veteran to furnish records 
from all health care providers, or sign a release allowing VA 
to obtain such records.  He was also asked to submit his 
original service medical records if he had them.  

A January 2003 letter explained the VCAA.  It told the 
veteran that VA would make reasonable efforts to obtain 
relevant private evidence and would make requests to obtain 
records of Federal agencies.  He was advised of his 
responsibilities and told where to send evidence.  He was 
also advised of the regulations pertaining to PTSD claims 
based on personal assault.  

A June 2003 letter advised the veteran that the Board would 
be developing additional evidence in his claim.  He was asked 
to identify information pertaining to treatment of his 
various claimed disabilities in service.  He was also asked 
to submit complete and legible copies of his service medical 
records and post-retirement treatment records showing dates 
of treatment.  Regarding his claim for PTSD, the veteran was 
advised to complete a form concerning his claimed stressors.  
The purpose for the form was explained.  

A February 2004 letter told the veteran that he could submit 
additional evidence pertaining to his claims.

A letter dated in September 2006 pertained to all issues 
currently on appeal.  The veteran was told to submit evidence 
that had not been previously considered regarding his service 
connection claims.  The letter described the various types of 
evidence that might support the veteran's claims.  The letter 
also discussed the evidence that might support the veteran's 
of entitlement to higher evaluations for his service-
connected disabilities.  The evidence of record was discussed 
and the veteran was told how VA would assist him in obtaining 
further evidence.  The manner in which VA determines 
disability ratings and effective dates was also discussed.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
Numerous VA examinations were scheduled, in October 2005 and 
May 2007, but the veteran failed to report without showing 
good cause for such failure.  The veteran has not 
sufficiently identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board acknowledges that the veteran has not been afforded 
a VA medical examination of his claimed hearing loss 
disability, tinnitus or PTSD.  However, the Board finds that 
a VA examination is not necessary in order to decide the 
veteran's claim.  There are two pivotal cases which address 
the need for a VA examination, Duenas v. Principi, 18 Vet. 
App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 
(2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

With respect to the veteran's claimed hearing loss and 
tinnitus, there is no evidence establishing that an event, 
injury, or disease occurred during the veteran's service or 
establishing hearing loss or tinnitus during an applicable 
presumptive period.  As such, an examination is not 
warranted.

Regarding the veteran's claimed PTSD, he has not submitted a 
sufficient description of in-service incidents that might be 
used in attempt to verify his stressors.  There is also no 
evidence, except for references to PTSD by the veteran's 
Filipino lawyer and his private physician, of a diagnosis of 
PTSD based on the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  Therefore, the Board has also concluded 
that an examination is not warranted for this claimed 
disability.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to proceed to a final decision in this 
appeal.

Analysis

The veteran served in the U.S. Navy for 30 years.  Service 
personnel records reflect that he served as a cook and chef.  
There is no indication in the record that the veteran had 
combat service.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §§ 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b). 

Service incurrence or aggravation of arthritis and organic 
diseases of the nervous system may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and  evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


With respect to situations when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, 38 C.F.R. § 3.655 provides the 
following:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.

(b) Original or Reopened Claim or Claim 
for Increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, 
or a claim for increase, the claim shall 
be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The Board notes that the claims of entitlement to service 
connection for a back disability, residuals of a sprained 
left ankle, an eye disability other than conjunctivitis, 
bilateral hearing loss and tinnitus, a lung disability, a 
gastrointestinal disorder, prostatitis, and PTSD, as well as 
the claims of entitlement to higher evaluations for mitral 
valve prolapse, keratosis pilaris, folliculitis, and tinea 
pedis, are original claims and will be adjudicated based on 
the evidence of record.

	Service Connection for a Back Disability

In July 1991 the veteran complained of severe low back pain.  
There was moderate tenderness to palpation at L3-4 and 
limited motion.  The veteran complained of lower extremity 
weakness and numbness.  The assessment was rule out 
degenerative joint disease.  A later consultation resulted in 
an assessment of low back pain syndrome.

On VA examination in September 1991, the examiner noted that 
onset was in 1983, and the veteran was referred to back 
school.  He indicated that X-rays in July 1991 revealed no 
degenerative or disc disease, and that an MRI showed no 
definite abnormality.  Examination revealed erect posture 
with normal alignment of the entire spine.  The diagnosis was 
recurrent back pain with normal neurological examination.  

A Navy record from April 1992 reflects an assessment of 
chronic low back pain.

In May 1992 the veteran complained of backache.  The 
assessment included lumbosacral strain and low back syndrome.  

 A VA spine examination was conducted in July 1998.  The 
veteran reported that he had fallen while lifting a heavy 
object in 1961, and landed on his back.  He complained of 
intermittent low back pain.  Range of motion was limited, and 
there was pain on extension of both hips on straight leg 
raising.  There were no neurologic deficits.  X-rays 
indicated a slight deviation to the right with accentuation 
of the lordotic curve.  The sacroiliac joints were sclerotic.  
The impression was minimal dextroscoliosis of the lumbosacral 
spine with lumbar instability and osteoarthritis of the 
sacroiliac joints.  The diagnosis was rule out degenerative 
osteoarthritis.

Private records dated in July 1999 indicate that the veteran 
was hospitalized for arthritis and degenerative joint 
disease.  An X-ray report states that there was degenerative 
progressive joint disease, destructive lesions, hardening of 
the arteries, deformation, systemic disease spreading in many 
parts of the body damaging the spine, vertebral column, 
sacro-iliac joints, neck, back, shoulders, hands, hips, 
thighs, legs, ankles, feet, and knees.  

The veteran failed to report for a VA orthopedic examination 
scheduled for October 2005.

In August 2006 the Board determined that the evidence was 
insufficient to make a determination remanded the veteran's 
appeal for development of evidence concerning this issue, to 
include a VA examination to determine the etiology of the 
claimed disability.  A May 2007 report from the VA outpatient 
clinic indicates that the veteran failed to report for 
scheduled examinations.  

Upon careful review of the evidence pertaining to this claim, 
the Board has concluded that service connection is not 
warranted.  As discussed, an additional examination is 
necessary to establish whether the veteran is entitled to 
service connection a low back disability.  The veteran did 
not report for the scheduled examination.  The evidence 
currently of record does not support a grant of service 
connection for a low back disability. Rather, it shows that 
the veteran has been variously diagnosed with lumbosacral 
strain, low back syndrome, dextroscoliosis, and 
osteoarthritis.  However, there is no competent evidence 
linking the claimed low back disability to service, and the 
veteran failed without good cause to appear for an 
examination in 2007.  Accordingly, service connection must be 
denied.

	Service Connection for Residuals of Sprained Left Ankle

On VA examination in September 1991, the veteran reported 
that he had sprained his ankle in 1976.  The examiner noted 
that X-rays were reported as normal and the veteran was 
treated with elastic wrapping.  He indicated that repeat X-
rays in 1991 were also normal.  The diagnosis was history of 
sprain of the left ankle, symptomatic.

A January 1994 Navy treatment record reflects the veteran's 
complaints of bilateral pain and swelling of his ankles.  The 
assessment was degenerative joint disease.

A July 1998 X-ray of the veteran's left ankle was positive 
for beginning calcaneal spur formation and negative for 
fractures and dislocations.  The diagnosis was minor 
abnormality.

Private records dated in July 1999 indicate that the veteran 
was hospitalized for arthritis and degenerative joint 
disease.  An X-ray report states that there was degenerative 
progressive joint disease, destructive lesions, hardening of 
the arteries, deformation, systemic disease spreading in many 
parts of the body damaging the spine, vertebral column, 
sacro-iliac joints, neck, back, shoulders, hands, hips, 
thighs, legs, ankles, feet, and knees.  

The veteran failed to report for a VA orthopedic examination 
scheduled for October 2005.

In August 2006 the Board determined that the evidence was 
insufficient to make a determination remanded the veteran's 
appeal for development of evidence concerning this issue, to 
include a VA examination to determine the etiology of the 
claimed disability.  A May 2007 report from the VA outpatient 
clinic indicates that the veteran failed to report for 
scheduled examinations.  

The Board has concluded that service connection for residuals 
of a sprained left ankle is not warranted.  As discussed, an 
additional examination is necessary to establish whether the 
veteran is entitled to service connection for this claimed 
disability.  The veteran did not report for two scheduled 
examinations.  The evidence currently of record does not 
support a grant of service connection for a left ankle 
disability.  Rather, the record demonstrates that 
degenerative joint disease of the ankles was not diagnosed 
until January 1994, more than two years following discharge.  
Absent competent evidence relating this claimed disability to 
an injury or disease on active duty, service connection must 
be denied.

	Service Connection for an Eye Disability other than 
Conjunctivitis

On reenlistment examination in March 1984, the examiner noted 
Hippis - not considered disabling, with no nystigmus.  In 
August 1991 the veteran reported that his vision had worsened 
over the previous three years.  

The September 1991 VA examination also included a visual 
assessment.  The veteran reported that a chemical cleaner had 
been splashed in his eyes three years previously and that his 
eyes had been irrigated and patched at that time.  He 
complained of decreased visual acuity since then.  Upon 
examination, the impression was functional visual loss.  The 
examiner indicated that the multiple complaints, the 
veteran's constant squinting, the otherwise unexplainable 
decreased acuity, and tubular fields might be indicative of 
hysteria or malingering.

A VA visual examination was carried out in September 1992.  
Upon examination, the impression was profoundly decreased 
visual acuity bilaterally with no apparent physiological 
basis.  The examiner stated that he strongly suspected 
malingering.

An April 2000 statement by A.M.C., M.D. indicates that the 
veteran was followed in his clinic for retinopathy.

On VA eye examination in November 2000, the veteran claimed 
strabismus one week prior to the examination.  Examination 
revealed light perception only bilaterally.  The diagnoses 
were hypertensive retinopathy and diabetic retinopathy.  The 
examiner also suggested that consideration be given to toxic 
optic neuropathy secondary to ethmabutol.  

In a September 2003 medical certificate, R.E.E., M.D., 
indicated that he had treated the veteran from 1996 to the 
present.  He stated that the veteran had been stricken 
catastrophically and fatally stricken with many life 
threatening diseases.  He listed conditions to include loss 
of eyesight.  

In August 2006 the Board determined that the evidence was 
insufficient to make a determination remanded the veteran's 
appeal for development of evidence concerning this issue, to 
include a VA examination to determine the etiology of the 
claimed disability.  A May 2007 report from the VA outpatient 
clinic indicates that the veteran failed to report for 
scheduled examinations.  

Review of the evidence pertaining to this claim leads the 
Board to the conclusion that service connection is not 
warranted.  An additional examination is necessary to 
establish whether the veteran is entitled to service 
connection for this claimed disability.  The veteran did not 
report for a scheduled examination.  The evidence currently 
of record does not support a grant of service connection for 
this claimed disability.  Rather, the record demonstrates 
that an eye disorder other than conjunctivitis with loss of 
vision is not related to service.  The Board specifically 
notes that early post-service providers suggested that the 
veteran's behavior was indicative of hysteria or malingering.  
The first diagnosis of an eye disorder other than the 
service-connected conjunctivitis dates to 2000, when 
hypertensive and diabetic retinopathy were assessed.  There 
is no competent evidence that the claimed eye disability is 
related to service, and the Board determined that an 
additional examination was necessary.  As the evidence is 
insufficient for the Board to make determination in this 
claim, and the veteran failed without good cause to appear 
for a scheduled hearing, service connection must be denied.

	Service Connection for Bilateral Hearing Loss and 
Tinnitus

Available service medical records indicate that in September 
1961, audiometric testing revealed the following puretone 
thresholds:




HERTZ





1000
2000
3000
4000

Right

25
15
15
20

Left

15
10
5
5




In November 1978, puretone thresholds were recorded as 
follows:




HERTZ





1000
2000
3000
4000

Right

15
15
10
20

Left

10
5
0
5


In August 1991, the veteran complained of bilateral tinnitus 
and intermittent ear pain.  There was no evidence of retro 
cochlear pathology.

VA audiology testing was carried out in November 1991.  The 
examiner indicated that the puretone thresholds obtained on 
audiometric testing were invalid and that the veteran gave 
half-word answers on speech audiometry.  Re-scheduling was 
requested.  On VA audiology testing in December 1991, the 
examiner recommended termination of the veteran's claim due 
to his non-compliance with test procedures.  She noted that 
his responses were characteristic of someone who willfully 
exaggerated hearing loss.

An additional VA audiological examination was conducted in 
August 1992.  The veteran reported a hearing loss over the 
past 10 years.  He indicated that he had been exposed to 
maintenance noise aboard ship while the ship was in dry dock 
and that he experienced the maintenance procedure 
approximately five times.  He reported bilateral tinnitus of 
moderate severity.  The examiner indicated that puretone 
thresholds were invalid, and that speech recognition was not 
tested.  He indicated that the veteran was feigning a 
profound hearing loss bilaterally, noting that the veteran 
would not respond to test words and the maximum output of the 
audiometer, even though he could answer questions easily at a 
much lower volume setting.  He also noted that the veteran 
was able to converse at normal conversational levels without 
difficulty even when he could not see the speaker.  The 
examiner recommended that the veteran not be scheduled for 
further testing, and that the claim be denied.

On audiological examination in July 1998, audiometric testing 
revealed the following puretone thresholds:




HERTZ





1000
2000
3000
4000

Right

90
90
100+
100

Left

90
100
100
100


Speech recognition testing using the W-22 (as requested by 
the Regional Office) revealed scores of 50 percent 
bilaterally.  The diagnosis was profound sensorineural 
hearing loss with tinnitus.

An undated private record indicates positive ear pain, 
tinnitus, vertigo, and numbness.  

On VA audiological testing in November 2000, the veteran 
reported bilateral, constant tinnitus for 25 years.  The 
examiner noted that there was no response to puretone or 
speech signals, and suggested that malingering be ruled out.  
He indicated that the ABR test results suggested serviceable 
hearing in both ears with possibly mild to moderate 
sensorineural loss.  

In a September 2003 medical certificate, R.E.E., M.D., 
indicated that he had treated the veteran from 1996 to the 
present.  He stated that the veteran had been stricken 
catastrophically and fatally stricken with many life 
threatening diseases.  He listed conditions to include loss 
of hearing.  

Careful review of these claims has led the Board to conclude 
that service connection is not in order for bilateral hearing 
loss disability and tinnitus.  There is no evidence that the 
claimed disabilities are related to service.  Rather, early 
VA examinations suggested malingering and indicted that the 
veteran did not comply with test procedures.  Moreover, the 
December 1991 examiner indicated that the veteran's responses 
were characteristic of someone who willfully exaggerated 
hearing loss, and the August 1992 examiner stated that the 
veteran was feigning a profound hearing loss bilaterally.  In 
summary, the evidence demonstrates that bilateral hearing 
loss and tinnitus are not related to service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  In this case, there is 
no reliable evidence linking hearing loss disability or 
tinnitus to service.  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus and there is 
no doubt to be resolved.

	Service Connection for Chronic Lung Disability

An August 1967 chest X-ray revealed fibrocalcific disease in 
the left apex.  A PPD converter was positive.  The veteran 
was admitted for evaluation of prostatitis and hematuria of 
questionable etiology, as well as a positive tine test with 
old lesions in the left lung field, in May 1971.  He was to 
be followed for further evaluation and treatment.  

On physical examination in November 1986, a chest X-ray was 
within normal limits.  

Pulmonary function testing in October 1991 was normal.  

A September 1992 Navy treatment record reflects an assessment 
of allergic upper respiratory infection.  The veteran 
reported coughing and vomiting, as well as shortness of 
breath.

The August 1998 report of a VA tuberculosis (TB) board review 
indicated that the veteran claimed disability due to 
pulmonary TB.  The chairman of the TB board indicated a 
history of positive PPD skin testing and scar tissue on a 
chest X-ray.  He also noted the veteran's report of having 
been administered TB medication in 1961, with subsequent 
predisposition to respiratory infections.  The veteran 
complained of shortness of breath and coughing.  Physical 
examination of the chest and lungs was unremarkable.  Sputum 
smears and cultures were negative.  The veteran was unable to 
perform spirometry.  A single chest radiograph from July 1998 
was noted to show fibrotic infiltrates over the left apex.  
The impression was pulmonary infiltrates, left apex, etiology 
and activity undetermined.  Repeat radiologic and sputum 
studies were suggested for January 1999.

An undated statement Dr. J.O., states that the veteran had 
been under his care for various illnesses, to include upper 
gastrointestinal bleeding, acute bronchitis, peptic ulcer 
disease, prostatitis, dermatitis and athletes foot, keratosis 
pilaris, angina, tinea pedis, benign prostatic hypertrophy, 
polyarthritis of multiple joints, and ischemic heart disease.

A private X-ray report dated in December 1999 reflects 
findings of fibrocalcific densities in the apical lobes of 
both lungs.  The impression was fibro productive pulmonary 
tuberculosis and acute bronchopneumonia.  

A VA pulmonary examination was carried out in November 2000.  
Regarding the veteran's history, the examiner noted that TB 
activity was undetermined as of August 1998.  On physical 
examination, breath sounds were clear.  The veteran denied 
chronic cough, and upper back pain.  He endorsed low grade 
fever and weight loss.  No hospitalizations for TB were 
noted.  The diagnosis was inactive minimal class IV TB.

In August 2006 the Board determined that the evidence was 
insufficient to make a determination remanded the veteran's 
appeal for development of evidence concerning this issue, to 
include a VA examination to determine the etiology of the 
claimed disability.  A May 2007 report from the VA outpatient 
clinic indicates that the veteran failed to report for 
scheduled examinations.  

Upon review of the evidence regarding this claim, the Board 
finds that service connection is not warranted.  As 
discussed, the Board concluded that an additional examination 
is necessary to establish whether this claimed disability is 
related to the findings noted in service.  The veteran did 
not report for a scheduled examination.  The evidence 
currently of record does not support a grant of service 
connection for a chronic lung disability manifested by 
positive PPD.  Without a current examination, the Board is 
unable to reach a determination on this issue.  Accordingly, 
service connection must be denied.

	Service Connection for a Gastrointestinal Disorder 

An April 1992 emergency room record from the Navy Hospital 
indicates a five year history of chronic gastrointestinal 
complaints.  The veteran reported that a full evaluation was 
undertaken in service, and the provider noted that no records 
were available.  The assessment was gastritis versus peptic 
ulcer disease.  A May 1992 treatment record also indicates 
gastritis, rule out peptic ulcer disease.

A May 1992 Navy record indicates that the veteran was seen in 
follow up for persistent epigastric discomfort.  

A September 1992 record from the Navy Hospital indicates the 
veteran's complaint of gastrointestinal problems and atypical 
chest pain.  Epigastric pain of unknown etiology was also 
noted in September 1992.  

A VA examination conducted in February 1993 resulted in a 
diagnosis of recurrent gastritis.  The examiner also noted a 
hypochoic mass in the liver, but stated that it was an 
incidental finding.  

A July 1993 Navy record indicates epigastric pain with no 
masses or organomegaly.

A Navy treatment record dated in January 1994 reflects a 
history of irritable bowel syndrome and complaints of 
abdominal pain.  The assessment was irritable bowel syndrome 
and anal fissure.  

A private treatment record dated in April 1994 indicates an 
impression of acute peptic ulcer disease and melena.  

A VA rectum and anus examination was carried out in July 
1998.  The veteran claimed to have occasional fecal 
incontinence and blood streaked stools six times per month.  
Sphincter control was tight.  The veteran was uncooperative 
on physical examination, complaining of severe discomfort and 
pain on insertion.  No mass was palpated and no blood was 
seen.  X-rays indicated a suggestion of irritable bowel 
syndrome.  On upper gastrointestinal series, the veteran's 
stomach was well distended with normal mucosa, and the 
duodenal bulb was intact with no ulcer niches.  The diagnosis 
was internal hemorrhoids and irritable bowel syndrome.  

On VA examination in July 1998, the examiner noted a history 
of peptic ulcer disease.  The veteran reported vomiting six 
times per month.  He also reported that he had been confined 
to a private hospital in 1995 due to melena.  He denied 
current medications.  The diagnosis was no active peptic 
ulcer disease.

Private records dated in April 1999 reflect complaints of 
epigastric pain.  The veteran also reported vomiting.  The 
assessment was chronic peptic ulcer disease with bleeding.  
An X-ray report indicates an ulcer crater in the duodenum.

An undated statement Dr. J.O., states that the veteran had 
been under his care for various illnesses, to include upper 
gastrointestinal bleeding, acute bronchitis, peptic ulcer 
disease, prostatitis, dermatitis and athletes foot, keratosis 
pilaris, angina, tinea pedis, benign prostatic hypertrophy, 
polyarthritis of multiple joints, and ischemic heart disease.

An April 2000 statement by A.M.C., M.D. indicates that the 
veteran was followed in his clinic for gastropathy.

In August 2006 the Board determined that the evidence was 
insufficient to make a determination remanded the veteran's 
appeal for development of evidence concerning this issue, to 
include a VA examination to determine the etiology of the 
claimed disability.  A May 2007 report from the VA outpatient 
clinic indicates that the veteran failed to report for 
scheduled examinations.  

Having carefully reviewed the record, the Board finds that 
service connection is not warranted.  As discussed, the Board 
concluded that an additional examination is necessary to 
establish whether this claimed disability is related to 
service.  The veteran did not report for a scheduled 
examination.  The evidence currently of record does not 
support a grant of service connection for a gastrointestinal 
disorder.  Rather, the record is silent regarding the 
etiology of the veteran's gastrointestinal complaints.  
Without a current examination, the Board is unable to reach a 
determination on this issue.  Accordingly, service connection 
must be denied.

	Service Connection for Prostatitis

A May 1971 record indicates that the veteran was admitted for 
evaluation of prostatitis and hematuria of questionable 
etiology.  He was to be followed for further evaluation and 
treatment.  

A September 1973 treatment record indicates two episodes of 
terminal hematuria.  The prostate was tender.  On follow-up, 
the veteran denied nocturia, frequency, or gross bloat.  The 
impression was prostatitis.

On physical examination in November 1986 the veteran's 
prostate was smooth and nontender, without nodules or rectal 
masses.  

A Navy record from April 1992 reflects an assessment of 
prostatitis.

July 1992 records from the Navy Hospital indicate an 
impression of recurrent prostatitis with course of Cipro and 
a history of gross hematuria.  The plan was to repeat 
antibiotics and perform cystoscopy, which the veteran 
refused.

A November 1995 record from Valdez Medical Clinic indicates 
an enlarged prostate.

On VA genitourinary examination in July 1998, the veteran 
claimed to have experienced lethargy and weakness since 1995.  
He reported nocturia, daytime frequency, hesitancy, and 
dribbling, with occasional dysuria.  He claimed to have 
frequent urinary tract infections.  He stated that he was 
unable to work due to pain and urinary discomfort.  Physical 
examination revealed a soft, smooth prostate, with 
questionable tenderness.  There was no testicular atrophy or 
scrotal edema or swelling.  A transrectal ultrasonography of 
the veteran's kidneys and prostate indicated normal kidneys 
and normal sized prostate with concretions around the 
urethral area.  The diagnosis was normal sized kidneys and 
normal sized prostate with symptoms of prostatism.  

An undated statement Dr. J.O., states that the veteran had 
been under his care for various illnesses, to include upper 
gastrointestinal bleeding, acute bronchitis, peptic ulcer 
disease, prostatitis, dermatitis and athletes foot, keratosis 
pilaris, angina, tinea pedis, benign prostatic hypertrophy, 
polyarthritis of multiple joints, and ischemic heart disease.

A private X-ray report dated in November 2000 indicates 
prostatic hypertrophy with concretions.

On VA genitourinary examination in November 2000, the veteran 
endorsed weight loss, anorexia, weakness, and lethargy.  He 
also complained of nocturia, and daytime frequency, with 
hematuria four times per week, daily dysuria, dribbling, and 
hesitancy.  He also claimed to experience incontinence.  The 
examiner noted that the veteran had impotence due to diabetes 
mellitus.  The veteran claimed that he had recurrent urinary 
tract infections requiring antibiotics.  Physical examination 
revealed no gross deformity of the penis.  The rectum was 
patent.  Testicles were tender and normal in size.  The 
prostate was also tender and grade II, rubbery and firm in 
character.  No masses or nodules were noted.  The diagnoses 
were focal pyelonephritis of the left upper infundibulo 
pelvic structures, benign prostatic hypertrophy, and erectile 
dysfunction.  The examiner indicated that the veteran had a 
focal pyelonephritis and benign prostatic hypertrophy and 
that his history of hematuria in 1973 was most probably the 
same as the recent problem.  

A private treatment record dated in July 2001 indicates 
prostatic calcification and enlargement of the prostate.  

In August 2006 the Board determined that the evidence was 
insufficient to make a determination remanded the veteran's 
appeal for development of evidence concerning this issue, to 
include a VA examination to determine the etiology of the 
claimed disability.  A May 2007 report from the VA outpatient 
clinic indicates that the veteran failed to report for 
scheduled examinations.  Accordingly, the Board must make a 
determination based on the evidence of record.  
Unfortunately, the evidence does not support a grant of 
service connection for prostatitis.  While there are two in-
service findings of prostatitis, the most recent being in 
1973, physical examination in 1986 revealed that the 
veteran's prostate was smooth and nontender, without nodules 
or rectal masses.  The next assessment of prostatitis 
occurred in April 1992, after the veteran's discharge from 
service.  More recent findings include focal pyelonephritis 
and benign prostatic hypertrophy, which a November 2000 VA 
examiner related to findings of hematuria in service.  
However, none of the evidence provides a link between the 
currently claimed prostatitis and service.  The Board is 
unable to make a determination regarding this claim based on 
the evidence of record.  The evidence does not establish the 
existence of chronic prostatitis that is related to the in-
service findings.  The Board has considered the holding in 
McClain v. Nicholson, 21 Vet.App. 319 (2007).  Even if the 
Board accepts the existence of current prostatitis, the 
competent and reliable evidence does not establish a nexus to 
service.  The veteran failed to report for his 2007 
examinations.  Accordingly, based on the current record, 
service connection must be denied.

	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

As discussed above, the evidence does not support a finding 
that the veteran engaged in combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran has alleged that he witnessed two pilots killed 
in action but did not remember their names.  He has indicated 
that he worked 24 hour shifts for 90 days in a combat zone, 
and that a majority of his work space was used as bomb 
assembly for combat sorties.

In April 1993, a VA provider noted an assessment of sub 
diagnostic PTSD.  At that time, the veteran reported that his 
ship was attacked by an enemy plane six or seven times.  A 
July 1993 VA treatment record indicates the author's belief 
that PTSD was unlikely.

Private treatment records make reference to PTSD, but do not 
provide a discussion of the rationale for such statements.

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection for 
PTSD is not warranted.  In this regard, the Board notes that 
there is no corroboration of a claimed in-service stressor.  
The Board observes that the veteran has not provided 
sufficient information to allow verification of a claimed 
stressor.  The Board again notes that a noncombat veteran's 
testimony alone does not qualify as credible supporting 
evidence of occurrence of an in-service stressor as required 
by 38 C.F.R. § 3.304(f).  The diagnoses of PTSD are 
unsupported by the record, based as they were on unreliable 
and unverified information provided by the veteran.  The 
Board is not required to accept a veteran's uncorroborated 
account of his military experiences or the findings of 
psychiatrists and psychologists that are based on such an 
uncorroborated history provided by the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  As such, without a 
confirmed in-service stressor service connection may not be 
granted.  

Moreover, although references to PTSD do appear in private 
treatment records, such findings are not supported by any 
discussion of underlying stressors.  In fact, the references 
to PTSD are listed with myriad other physical and 
psychological notations and include no discussion.  On the 
other hand, the VA provider in April 1993 indicated only sub-
diagnostic PTSD, and the July 1993 provider concluded that 
PTSD was unlikely.  As such, the diagnosis of PTSD is not 
established.

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
record suggests a diagnosis of PTSD, the veteran's claimed 
in-service stressors are lacking in specificity so as to 
allow confirmation.  Having carefully considered all 
procurable and assembled data, the Board concludes that the 
criteria for service connection for PTSD are not met.  The 
Board again notes that there is no proof of combat, and a 
diagnosis based upon such claimed service is equally 
unreliable or not capable of confirmation.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

						Evaluations
	
	Evaluation of Mitral Valve Prolapse

A 2D echo performed in September 1992 revealed good left 
ventricular systolic function with no wall motion 
abnormalities.  There was evidence of mitral valve prolapse 
with a suggestion of a tricuspid valve prolapse.  There was 
an eccentric jet by color flow Doppler across the mitral 
valve.  

Records from Santo Tomas University Hospital show that in 
July 1998 the veteran was found to have a slightly dilated 
left ventricle with top normal wall thickness.  Systolic 
function was good.  There was a slightly dilated left atrium 
with no evidence of thrombus and a thickened anterior mitral 
valve leaflet with no restriction of motion.  The mitral and 
aortic annulus, as well as the aortic root, were also 
thickened.  

A VA heart examination was conducted in September 1998.  The 
claims folder was not available.  The veteran reported that 
an abnormal stress test in 1991 was followed by a suggestion 
of surgery, which he refused.  He claimed shortness of breath 
on walking more than 20 meters, and that he had been limiting 
activities due to dizziness.  There was no evidence of 
angina, and no other cardiac symptoms were present.  The 
veteran denied current treatment.  There was no cardiac 
arrhythmia.  A heart murmur was detected.  The diagnosis was 
flow murmur across the thickened aortic annulus.  Diagnoses 
also included arteriosclerotic heart disease and 
cardiomegaly, not in failure.  The examiner concluded that 
more than light manual labor was not feasible because of the 
veteran's symptoms, but that the veteran could perform 
activities of daily living.  He estimated ejection fraction 
of 76 percent.

A private record dated in March 1999 indicates the veteran's 
complaints of chest pain.  EKG revealed irregular sinus 
rhythm and artero septal wall ischemia.  The diagnoses were 
ischemic heart disease and angina.  An additional March 1999 
record shows findings of cardiomegaly.  

An undated statement Dr. J.O., states that the veteran had 
been under his care for various illnesses, to include upper 
gastrointestinal bleeding, acute bronchitis, peptic ulcer 
disease, prostatitis, dermatitis and athletes foot, keratosis 
pilaris, angina, tinea pedis, benign prostatic hypertrophy, 
polyarthritis of multiple joints, and ischemic heart disease.

In July 1999, the RO requested an opinion regarding the 
veteran's mitral valve prolapse.  An examination was 
scheduled.  A December 1999 report from the VA Medical Center 
indicates that the veteran failed to report for the 
examination.

A July 1999 report by E.L., M.D. indicates that she had 
reviewed the claims file.  She noted that mitral valve 
prolapse was not included in the diagnosis at a previous 
evaluation because the condition was not detected in the 2D 
echo.  She noted that mitral valve prolapse was first 
detected in 1976 when the veteran was 35 years old and that 
treadmill testing was negative for ischemia.  She indicated 
that mitral valve prolapse predated arteriosclerotic heart 
disease and that it might be difficult to differentiate the 
symptoms of both entities.  She pointed out, however, that 
cardiomegaly was related to the arteriosclerotic heart 
disease and not the mitral valve prolapse, because there was 
no mitral regurgitation on the 2D echo.

An April 2000 statement by A.M.C., M.D. indicates that the 
veteran was followed in his clinic for cardiovascular 
disease.

A VA report dated in November 2000 shows mild mitral valve 
regurgitation.

On VA heart examination in November 2000, the veteran 
reported mitral valve prolapse since 1975.   He endorsed 
pillow orthopnea and episodes of syncope associated with 
exertion.  Physical examination revealed clear breath sounds 
and an adynamic precordium, no S3, no S4, and 2/6 systolic 
mitral murmur.  The diagnosis was hypertensive 
arteriosclerotic heart disease, dilated left ventricle, and 
interventricular septal hypertrophy, CFC, III-C.  The 
examiner indicated that the mitral valve prolapse had no 
bearing on the formulation of atherosclerotic heart disease.

In a September 2003 medical certificate, R.E.E., M.D., 
indicated that he had treated the veteran from 1996 to the 
present.  He stated that the veteran had been stricken 
catastrophically and fatally stricken with many life 
threatening diseases.  He listed conditions to include angina 
pectoris and hypertensive cardiovascular disease.  

In August 2006 the Board determined that the evidence was 
insufficient to make a determination remanded the veteran's 
appeal for development of evidence concerning this issue, to 
include a VA examination.  A May 2007 report from the VA 
outpatient clinic indicates that the veteran failed to report 
for scheduled examinations.  

The veteran's service-connected mitral valve prolapse has 
been rated as analogous to the criteria for valvular heart 
disease found at 38 C.F.R. § 4.104, Diagnostic Code 7000.  
See 38 C.F.R. § 4.20 (When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.).

Under diagnostic code 7000, a 10 percent rating contemplates 
that a workload of greater than seven METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or with continuous medication required.  A 30 
percent rating is available where a workload of greater than 
five METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or with evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is available 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Finally, the maximum 100 
percent rating is warranted during active infection or where 
the valvular heart disease results in chronic congestive 
heart failure; or where a workload of three METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Code 7000.

1 MET is the energy cost of standing quietly at rest, and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note (2).

As noted, the veteran failed to report for his 2007 VA 
examinations.  Accordingly, the Board must make a 
determination regarding this claim based on the evidence 
which is currently of record.  The evidence does not provide 
the workload at which the veteran suffers from dyspnea, 
fatigue, angina, dizziness, or syncope.  The medical findings 
indicate that the veteran could not perform more than light 
labor due to arteriosclerotic heart disease and cardiomegaly.  
However, providers have concluded that the veteran's mitral 
valve prolapse predated arteriosclerotic heart disease and 
that while it was difficult to differentiate the symptoms of 
those entities, the arteriosclerotic heart disease was not 
related to mitral valve prolapse, but to cardiomegaly.  
Another examiner concluded that mitral valve prolapse had no 
bearing on the formulation of arteriosclerotic heart disease.  

In summary, the evidence does not support a conclusion that 
an evaluation in excess of 10 percent is warranted.  The 
Board remanded this issue so that an examination could 
provide findings that might assist in determining the 
appropriate evaluation for mitral valve prolapse.  The 
veteran failed to report for the 2007 examination.  The 
veteran's failure to report has resulted in a record that 
provides inadequate evidence upon which to rate this claim.  
Accordingly, the Board finds that an evaluation in excess of 
10 percent is not warranted.

	Evaluation of Keratosis Pilaris/Folliculitis and 
	Evaluation of Tinea Pedis

Treatment records from the San Diego Navy Hospital include 
March 1992 records referring to allergic dermatitis of a 
chronic and recurrent nature.  A private treatment record 
dated in April 1992 indicates longstanding dermatitis, with 
eczematous patches most marked around the scrotal area.  A 
more Mucha-Habermann type picture had a wide spread 
distribution.  

A private treatment record dated in May 1992 notes the 
veteran's complaint of persistent itching.  A fungal culture 
showed contaminant

A February 1993 VA skin examination resulted in diagnoses of 
folliculitis and chronic tinea pedis.

On VA skin examination in July 1998, the veteran reported a 
25 year history of generalized recurrent erythematous 
pruritic papules and scaling and pruritis of the feet.  
Physical examination revealed erythematous, edematous, 
follicular papules and some pustular lesions of the arms, 
legs, and back.  There was scaling of the bilateral soles of 
the feet and mycorlysis of the toes.  There was no 
ulceration, exfoliation, or crusting and no associated 
systemic or nervous manifestations.  The diagnoses were 
furuncular folliculitis, dermatophylase, tinea pedis, tinea 
unguim and chronic contact dermatitis.

An undated statement from Dr. J.O., indicates that the 
veteran had been under his care for various illnesses, to 
include upper gastrointestinal bleeding, acute bronchitis, 
peptic ulcer disease, prostatitis, dermatitis and athletes 
foot, keratosis pilaris, angina, tinea pedis, benign 
prostatic hypertrophy, polyarthritis of multiple joints, and 
ischemic heart disease.

In August 2006 the Board determined that the evidence was 
insufficient to make a determination remanded the veteran's 
appeal for development of evidence concerning this issue, to 
include a VA examination to determine the etiology of the 
claimed disability.  A May 2007 report from the VA outpatient 
clinic indicates that the veteran failed to report for 
scheduled examinations.  

The Board notes that the VA Rating Schedule that addresses 
the skin disorders was amended, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Thus, the 
regulatory criteria governing the evaluation of the veteran's 
skin disorder changed while his claim was pending.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative process has been 
concluded, VA must decide which version is applicable unless 
Congress provided otherwise.  However, the effective date of 
a liberalizing law or VA issue may be no earlier than the 
date of the law or VA issue. 38 U.S.C.A. § 5110.

Under the old regulations, Diagnostic Code 7806 provides for 
a 10 percent rating if there is exfoliation, exudation, or 
itching, if involving an exposed surface or an extensive 
area.  A 30 percent rating is warranted if there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.

Under the new regulations, Diagnostic Code 7806 provides that 
a noncompensable rating is appropriate where there less than 
5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
is required during the past 12-month period.  A 10 percent 
rating is warranted if at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted if 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12- 
month period.  A 60 percent evaluation is warranted if more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the 
previous 12-month period.  Symptoms are otherwise rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

The Board notes that the veteran is in receipt of a 30 
percent evaluation for keratosis pilaris/folliculitis.  Such 
an evaluation contemplates constant exudation or itching, 
extensive lesions, or marked disfigurement under the old 
criteria.  Under the new criteria the 30 percent evaluation 
contemplates that 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12- month period.  In 
order to warrant a higher evaluation, the evidence must 
demonstrate ulceration, or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that the disorder 
is exceptionally repugnant under the old criteria; or that 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or that constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
previous 12-month period under the current criteria.  

The Board determined in 2006 that the evidence pertaining to 
this claim was insufficient to render a decision and remanded 
the issue for a VA examination.  The veteran did not report 
for his scheduled examination in 2007.  The evidence of 
record indicates that there is no ulceration, exfoliation, or 
crusting, and no associated systemic or nervous 
manifestations.  There is evidence of eczematous patches, and 
other folliculitis of a more wide spread distribution.  
However, the total percentage of the veteran's skin that is 
involved is not clear.  As the evidence shows no ulceration, 
exfoliation, or crusting, and no associated systemic or 
nervous manifestations, and does not address the total 
percentage of involvement, the Board must conclude that an 
evaluation exceeding 30 percent for keratosis 
pilaris/folliculitis is not warranted.

With respect to the veteran's tinea pedis, an evaluation 
higher than 10 percent requires the presence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement under the former criteria and 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or that systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12- month period under the current criteria.  The 
veteran did not report for a VA examination that might have 
provided evidence regarding his tinea pedis.  The current 
record indicates chronic tinea pedis, with bilateral scaling 
of the soles of the feet and mycorlysis of the toes.  There 
is otherwise no evidence pertaining to this disability, and 
the veteran failed to report for his 2007 VA examinations.  
As such, the Board must conclude that an evaluation in excess 
of 10 percent for tinea pedis is not in order.

Service Connection for Rheumatoid Arthritis, 
Osteoarthritis, Bronchopneumonia, Peptic Ulcer Disease, 
Heart Disease, Diabetes Mellitus, Acute Pyelonephritis, 
a Liver Condition, Bell's Palsy, Dengue Hemorrhagic 
Fever, and Erectile Dysfunction.

Increased Ratings for Chondromalacia of the Knees, 
Hemorrhoids, and Lipomas of the Abdomen, Chest, and Back 
Status Post Excision

Careful review of the record indicates that the veteran's 
original claim for VA benefits, on VA Form 21-526, was 
received in September 1991, and included numerous issues.  
However, none of the above listed claims for service 
connection was part of that original claim.  Moreover, while 
the initial claim did include the knee disability, 
hemorrhoids, and lipomas, and service connection was granted 
for those disabilities, the veteran did not appeal the 
initial evaluation assigned.  

According to 38 C.F.R. § 3.655(a), (b) (2007), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The regulations define an original claim as 
an initial application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2007).

Pursuant to a Board remand, examinations regarding the above 
listed claims were requested in January 2007, and scheduled 
for February 2007.  The veteran was advised of his scheduled 
appointments by a January 2007 letter.  The AOJ was 
subsequently informed that the veteran failed to report for 
his scheduled examinations.

Based upon the plain meaning of section 3.160, the initial 
application for compensation was the VA Form 21-526, received 
in September 1991.  A claim for increased ratings for the 
veteran's service-connected bilateral knee disability, 
hemorrhoids, and lipomas was received in March 1994.  Various 
new claims for service connection were received between 
February and December 1999, to include rheumatoid arthritis, 
osteoarthritis, bronchopneumonia, peptic ulcer disease, heart 
disease, diabetes mellitus, acute pyelonephritis, a liver 
condition, Bell's palsy, dengue hemorrhagic fever, and 
erectile dysfunction.  These other claims, might encompass 
new claims for service connection or a claim for increase; 
however, the initial application for compensation (original 
claim) was filed in September 1991.  Any other new claim 
would come under the guidance of "other original claim."  38 
C.F.R. § 3.655 (2007).

Since these claims fall within the parameter of "any other 
original claim," the claims are accordingly denied pursuant 
to 38 C.F.R. § 3.655(b).  Entitlement to these claimed 
benefits cannot be established without a current VA 
examination and a medical opinion based upon a review of the 
record.  The veteran has failed to provide any reasons for 
his failure to report for the February 2007 VA examinations.  
Under the circumstances, his claims must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for residuals of a sprained 
left ankle is denied.

Entitlement to service connection for an eye disorder, other 
than conjunctivitis with loss of vision is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a chronic lung disorder 
manifested by positive protein derivative (PPD) or tine test 
is denied.

Entitlement to service connection for a gastrointestinal 
disorder manifested by indigestion or gastritis is denied.

Entitlement to service connection for prostatitis is denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for osteoarthritis, 
degenerative and post-traumatic is denied.

Entitlement to service connection for bronchopneumonia is 
denied.

Entitlement to service connection for peptic ulcer disease is 
denied.

Entitlement to service connection for ischemic heart disease 
and hypertensive cardiovascular disease with angina is 
denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for acute pyelonephritis is 
denied.

Entitlement to service connection for a liver condition is 
denied.

Entitlement to service connection for Bell's palsy with 
facial numbness is denied.

Entitlement to service connection for dengue hemorrhagic 
fever is denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for PTSD is denied.

An evaluation in excess of 10 percent for mitral valve 
prolapse is denied.

An evaluation in excess of 30 percent for keratosis 
pilaris/folliculitis is denied.

An evaluation in excess of 10 percent for tinea pedis is 
denied.

A compensable evaluation for chondromalacia of the left and 
right knees is denied.

A compensable evaluation for hemorrhoids is denied.

A compensable evaluation for lipomas of the abdomen, chest, 
and back, status post excision is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


